OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                                  AUSTIN




+q‘pnorableWm. PO Dar16
 @hl ty hII*tor
 Ellis aounty
 lamhaehie? Texas
Deir Yri Dariu                   0pi.n1onIlo*o-7199
                                 tier c o n
                                          ltr ua ti




             Tour request ior axIoplni
 for is   as follormr

           *I would lppreaiate v                      inion am to
      whioh aountyr if
      of fees to a 0011                               ined below



                                           eases in a murder

                                        ught to me by the oon-
                                      OR 8 elear picture of

                           opinion on the matter, neither
                          for papmnt of aomts for senioe
                       ould the aonmtable r&me   to perform
                         dmilar oamem whioh may some up?’
           On aereral oooadons thin Departmenthas aonstrued sub-
 dlvi6ion (b) of Se&ion l? of Senate Bill 6 of'the 44th Leglmla-
 tare, Seoond Called Seanion, which mabdirlsion,insofar ao psrti-
 nent, is as follon~r
           *In oountlem wherein the oounty offioersnamed
      in this lot are aompenuted on the banis of an an-
                                                                    804




     ~naal wlam, the Nate or Tuam *all not be
      ehargeQ rltb anQ &all not par m7 fee or eom-
      ui8don to aar pree!lnot  offkoer far any mer-
      riaea bj him performed,but UiQ otfiaer ohall
      be paid by tho dowty out of the Oifiaers’   8a1-
      iry Furid auoh fees and wmmisdono as roulQ
      'etheni~e be paid hia by the Hate far mah
      O&VlOO*."
    :
           It ke slwr from this.ltatuto~th8tthe atate or fwr
im not'liaWe tar the iee~s~Olaim8Q bl t&4 ';WnrtsbleOC Rllim
tlOtmfJ-- twt    oeuntf boig  a a ~818~ bash ?er its oirioors,
but that lL111s~C!eunt~ ir 1fabh k,,@lm for ,aeh pafhat out ei
the Ot?teeri'IlrlaryFuM'the preeiart effierm bo&~g 01.8 tee
b a do r a 8lppeare~fm   reportm in ,the Btate            eftieo.
                                                 AuQlter”~e
Thb Departmmt Ma   aosmimtmtly aQbomQ te'that eenmtslretihr
o?:thb ltatuto. (Bee Qpfnia 0 t000 '0488i U4168i, O-618 w
O-88001oeplw of w&leh are lttaohbd hereto)
           Wem    what re.ba?* dQr it tolXeTr it ie aot a*oeP
~8x7 to wmor     pmr eWOnQ wbe8tioa.




ltnalosurem